COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 Ex Parte: Jesus Garcia,                                       No. 08-14-00155-CR
                                               '
                             Appellant.                          Appeal from the
                                               '
                                                               120th District Court
                                               '
                                                             of El Paso County, Texas
                                               '

                                               '              (TC# 2013DCV1647)



                                          ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until January 8, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before January 8, 2015.

       IT IS SO ORDERED this 11th day of December, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.